Exhibit 10.1


AMENDMENT TO ML FUTURESACCESSSM ADVISORY AGREEMENT


This amendment is made as of July 20, 2018 (the “Amendment”) among ML WINTON
FUTURESACCESSSM LLC, a Delaware limited liability company (the “Onshore Fund”),
WNTN FUTURESACCESSSM LTD., a Cayman Islands exempted company (the “Offshore
Fund”), MERRILL LYNCH ALTERNATIVE INVESTMENTS LLC, a Delaware limited liability
company (the “Manager”) and WINTON CAPITAL MANAGEMENT LIMITED (the “Trading
Advisor”) (the Onshore Fund, the Offshore Fund, the Manager and the Trading
Advisor are jointly referred to as the “Parties”).  Capitalized terms not
otherwise defined herein have those meanings set forth in the Agreement (as
defined below).


WHEREAS, the Parties entered into an Amended and Restated Advisory Agreement
dated as of February 27, 2015, as further amended by the amendments dated April
30, 2015 and February 1, 2018 (together, the “Agreement”);


WHEREAS, as of January 31, 2015, Offshore Fund no longer invests directly in a
managed account with the Trading Advisor, but instead acts as a “feeder fund,”
investing its assets in the Onshore Fund in exchange for units in the Onshore
Fund designated as “Class DI Units”;


WHEREAS, effective as of the date hereof, the Letter Agreement shall be
terminated with respect to the Offshore Fund; and


WHEREAS, the Parties wish to amend the Agreement with effect from the date set
forth above, save where otherwise specified below; and


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree to amend the Agreement as
follows:


1.
The Parties hereby agree that, effective as of the date hereof, the Agreement
shall be terminated with respect to the Offshore Fund such that the Offshore
Fund shall no longer be a party to the Agreement.  The Parties hereby waive any
applicable notice requirement set forth in the Agreement with respect to such
termination.  For the avoidance of doubt, the Agreement, as amended hereby,
shall continue in full force and effect with respect to the Onshore Fund, the
Manager and the Trading Advisor.  All references in the Agreement to the “Funds”
shall be deemed to refer to only the Onshore Fund and all references in the
Agreement to the Offshore Fund shall be deemed deleted.



2.
With effect from September 1, 2017, Section 5 is hereby deleted and replaced
with the following Section 5:



“5.     Management Fee.  As of the last Business Day of each calendar month, the
Onshore Fund shall pay the Trading Advisor a Management Fee calculated and
payable in U.S. dollars, equal to:


(a)     0.070833% (a 0.85% annual rate) of the aggregate gross asset value of
each of the Class F and Class F-1 Units (as described in the Onshore Memorandum,
including any supplements thereto); and

--------------------------------------------------------------------------------



(b)     0.075% (a 0.9% annual rate) of the aggregate gross asset value of each
of the Class A, Class C, Class I, Class D, Class DI, Class G and Class M Units
(as described in the Onshore Memorandum, including any supplements thereto)
(together with the Class F and Class F-1 Units, collectively, the “18%
Classes”).


in each case, for the avoidance of doubt, such aggregate gross asset value being
calculated prior to reduction for any accrued Incentive Fees (as defined below)
or for the Management Fee being calculated.  Such Management Fee shall be pro
rated in the case of partial calendar months, but shall not be subject to rebate
once paid.


For the avoidance of doubt, Class F and Class F-1 Units were initially offered
as of three subscription dates: May 1, 2013; May 16, 2013; and June 1, 2013. 
Following this initial offering period, only investors who subscribed for Class
F or Class F-1 Units during the initial offering period and continue to hold
such Units will be permitted to make additional subscriptions to these Classes
as determined by the Manager in its sole discretion.”


3.
With effect from September 1, 2017, Section 6 is hereby deleted and replaced
with the following Section 6:



“6.     Incentive Fee.


(a)     The Onshore Fund will pay to the Trading Advisor at the end of each
calendar quarter (i.e., the quarters ending on March 31, June 30, September 30
and December 31) (each an “Incentive Fee Calculation Date”), an incentive fee
equal to 18% of the New Trading Profit (defined below) allocated to the 18%
Classes as of such Incentive Fee Calculation Date (the “Incentive Fee”). 
Incentive Fees shall be calculated with respect to the 18% Classes as a whole,
irrespective of the performance of different investor’s Units in such Classes.


(b)     “New Trading Profit” equals any increase in the aggregate net asset
value, subject to Section 6(e), of the 18% Classes as of the current Incentive
Fee Calculation Date over the High Water Mark attributable to the 18% Classes.


(c)     (i)  The “High Water Mark” attributable to the 18% Classes shall be
equal to the highest aggregate net asset value of the 18% Classes after
reduction for the relevant Incentive Fee then paid, as of any preceding
Incentive Fee Calculation Date.  The High Water Mark shall be increased
dollar-for-dollar by new subscriptions and decreased proportionately when
capital withdrawals from the Onshore Fund’s account being traded by the Trading
Advisor (“Capital Withdrawals”) are made with respect to the 18% Classes.  The
proportionate High Water Mark reduction made as a result of Capital Withdrawals
shall be calculated by multiplying the High Water Mark in effect immediately
prior to such Capital Withdrawal by a fraction, the numerator of which is the
aggregate net asset value of the 18% Classes immediately following such Capital
Withdrawal and the denominator of which is the aggregate net asset value of the
18% Classes immediately before such Capital Withdrawal, in each case prior to
reduction for any accrued Incentive Fee.  For the avoidance of doubt, the
payment of expenses shall not be deemed a Capital Withdrawal and shall not
reduce the High Water Mark.

--------------------------------------------------------------------------------



(ii)  If an Incentive Fee is paid with respect to the 18% Classes as of an
Incentive Fee Calculation Date, the relevant High Water Mark shall be reset to
the aggregate net asset value of the 18% Classes as of the Incentive Fee
Calculation Date, immediately following such payment and following the payment
of the Sponsor’s Fees (as defined in the Onshore Memorandum) and Management Fee
charged, in the aggregate, to each Class within the 18% Classes.


(iii)  For the avoidance of doubt, the High Water Mark shall be determined on
the basis of the 18% Classes and not on the basis of any individual investors or
other group of investors.


(d)     When there is an accrued Incentive Fee at the time any net Capital
Withdrawal is made, the Incentive Fee attributable to such Capital Withdrawal
will be paid.  Such Incentive Fee shall be determined by multiplying the
Incentive Fee that would have been paid had the date of the Capital Withdrawal
been an Incentive Fee Calculation Date by a fraction, the numerator of which is
the amount of the aggregate Capital Withdrawal attributable to the 18% Classes,
and the denominator of which is the aggregate net asset value of the 18% Classes
immediately prior to the Capital Withdrawal, in each case prior to reduction for
the accrued Incentive Fee.  Such Incentive Fee will be paid from and reduce the
amount of the Capital Withdrawal.


(e)     New Trading Profit is calculated prior to the reduction for any
Incentive Fees or Sponsor’s Fees being calculated as of such Incentive Fee
Calculation Date with respect to the 18% Classes.  In addition, net asset value
for the purposes of calculating the Incentive Fee shall not include any interest
income earned by the Onshore Fund and shall not be reduced by the Sponsor’s
Fees, although such interest income shall increase, and such Sponsor’s Fees
shall decrease, net asset value for purposes of determining the value of the
Units and the Sponsor’s Fee shall reduce net asset value when resetting the High
Water Mark pursuant to Section 6(c)(i).  For the avoidance of doubt, no
Incentive Fee shall be payable on any interest income earned by the Onshore
Fund.


(f)     Termination of this Agreement shall be treated as an Incentive Fee
Calculation Date.


(g)     The Trading Advisor will, at the request of the Manager, receive the
Incentive Fee either as a fee or as a profit allocation.


(h)     The Manager shall calculate the Management and Incentive Fees promptly
after each date as of which either of such fees is due.  The Manager will
deliver to the Trading Advisor a reasonably detailed summary of the Manager’s
calculation of such fees, and such calculation shall be binding and conclusive
among all affected parties unless the Trading Advisor objects in writing to such
calculation by the close of business in New York on the fifth full New York
business day following the delivery of such summary.


(i)     Where the Trading Advisor receives an overpayment of fees from the
Onshore Fund (“Overpayment”), such Overpayments shall be held as a security
deposit for the purpose of securing or otherwise covering the Onshore Fund’s
present or future, actual or contingent or prospective obligations in respect of
future fees, and the Manager agrees that all rights, title and interest in and
to such Overpayment shall pass from the Onshore Fund

--------------------------------------------------------------------------------

to the Trading Advisor free and clear of any liens, claims, charges or
encumbrances or any other interest of the Manager, Onshore Fund or any third
party (the “Arrangement”). Consequently, the Trading Advisor will not treat such
Overpayment as client money subject to the FCA Rules contained in Chapter 7 of
the Client Assets Sourcebook (“Client Money Rules”). The Manager may at any time
by notice to the Trading Advisor request the redelivery of an equivalent amount
of cash to the Overpayment. The Trading Advisor will as soon as reasonably
practicable respond to such a redelivery request in writing to the Manager and
will specify in such response (i) whether or not the Trading Advisor agrees with
the request; and (ii) where the Trading Advisor agrees to such redelivery, the
date on which termination of the Arrangement will take effect (which shall not
be more than 5 business days following the date of such written response).  The
Trading Advisor will agree to the termination of the Arrangement if it is
satisfied that the Onshore Fund has met all of its outstanding fee obligations
to the Trading Advisor. In such circumstances, the Trading Advisor will transfer
an equivalent amount of cash equal to the Overpayment to the Onshore Fund within
one business day following the termination of the Arrangement. Title to any cash
which is due for redelivery to the Onshore Fund will not revert to the Onshore
Fund until the termination of the Arrangement and the Trading Advisor will not
treat such cash as client money under the Client Money Rules, provided that such
cash is delivered to the Onshore Fund within one business day following the
termination of the Arrangement. The Manager acknowledges that any cash held by
the Trading Advisor pursuant to this Section will not be subject to the
protections conferred by the Client Money Rules and, as a consequence, such cash
will not be segregated from the Trading Advisor’s own cash and will be used by
the Trading Advisor in the course of its business and the Onshore Fund will rank
only as one of the Trading Advisor’s general creditors in respect of such cash.”




[Remainder of page intentionally left blank.]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed for and on behalf of the
undersigned on the day and year first written above.



  ML WINTON FUTURESACCESSSM LLC           By: Merrill Lynch Alternative
Investments LLC,

Manager
                    By: /s/ Ninon Marapachi       Name: Ninon Marapachi      
Title: Vice President of MLAI          

 

  WNTN FUTURESACCESSSM LTD.                   By: /s/ Ninon Marapachi      
Name: Ninon Marapachi       Title: Director          

 

  MERRILL LYNCH ALTERNATIVE INVESTMENTS LLC                   By: /s/ Ninon
Marapachi       Name: Ninon Marapachi       Title: Vice President of MLAI      
   

 

  WINTON CAPITAL MANAGEMENT LIMITED                   By: /s/ Brigid Rentoul    
  Name: Brigid Rentoul       Title: Director                

 
 